DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 depends from claim 1, which appears to be a mistake based on the apparent antecedent relation between “the frame” in line 2 and “a frame” in line 2 of claim 11.  Claim 12 should therefore depend from claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzeo (US 2020/0300813 A1).

As to claim 1, Mazzeo teaches “[a]n integrated rapid infrastructure monitoring system (FIG. 38; Abstract) for identifying defects in an underlying surface ([0045], [0052]), comprising: 
at least one actuator (FIGS. 17 and 18 depicting rotational actuator driven by motor 1800, [0092]); and, 
at least one impactor operatively connected to the actuator (FIG. 17 flexible chains 1702, [0092]), wherein the actuator is configured to transition the integrated rapid infrastructure monitoring system from a first configuration with at least one of a motive force and an impact bounce force of the impactor, where the impactor is located on a first side of the integrated rapid infrastructure monitoring system (FIG. 17 depicting flexible chains 1702 rotatably mounted to a rod, [0094] disclosing that flexible chains 1702 is motor-driven in a circular path), to a second configuration, where the impactor is located on a second side of the integrated rapid infrastructure monitoring system (FIG. 17 depicting flexible chains 1702 rotatably mounted to a rod, [0094] disclosing that flexible chain 1702 is rotated in a circular path, such that with respect to the trailer frame either or both of the depicted flexible chains switch positions between a top and bottom side of the trailer).  

As to claim 3, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, wherein the at least one impactor is at least partially constructed at least one of metal and carbon ([0061]-[0062] contact element may comprise steel).”  

As to claim 4, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, wherein the at least one actuator is configured to transition the integrated rapid infrastructure monitoring system from the second configuration to the first configuration with at least one of a motive force and an impact bounce force of the impactor (FIG. 17 depicting flexible chain 1702 rotatably mounted to a rod, [0094] disclosing that flexible chain 1702 is motor-driven in a circular path with respect to the frame (Examiner notes that the circular path of the chain entails changing positions with respect to the frame including returning to the same positions)).”  

As to claim 5, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, wherein at the least one actuator is a DC motor ([0094] motor 1800 may be battery driven).” 

As to claim 6, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 5, wherein the DC motor has more than 180 degrees of rotation ([0094] flexible chains driven by motor in a substantially circular path).”  

As to claim 8, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, wherein at least one of the first configuration and the second configuration includes at least one impactor physically contacting the underlying surface ([0092] and [0094]).” 

As to claim 9, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, further comprising at least one sensor for sensing impacts on the underlying surface by the at least one impactor ([0005]; FIG. 38 sensor 3810 and location detectors 3818), [0168] and [0173]-[0174]).” 

As to claim 10, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 9, wherein the at least one sensor is at least one of a MEMS sensor, GPR, LIDAR, a tomographic sensor, a position sensor (FIG. 38 location detector 3818, [0173]-[0174]) and an image sensor.” 

As to claim 14, Mazzeo teaches “[a] method (FIG. 35) of using an integrated rapid infrastructure monitoring system (FIG. 38; Abstract) for scanning an underlying surface ([0045], [0052]), comprising: 
moving at least one impactor in a first direction from a first configuration of the integrated rapid infrastructure monitoring system towards a second configuration (FIG. 17 depicting two flexible chains 1702 diametrically opposed and rotatably mounted to a common rotation axis rod such that as the chains are rotated, the respective chains reverse positions with one chain at the vertical lower, contacting position and the other in the raised vertical position; [0094] disclosing that flexible chain 1702 is rotated in a circular path); 
impacting the at least one impactor on the underlying surface in the second configuration ([0092] and [0094]); 
measuring the impacting using at least one sensor ([0005], [0168] and [0173]-[0174]); 
29moving the at least one impactor in a second direction from the second configuration towards the first configuration (FIG. 17 depicting two flexible chains 1702 diametrically opposed and rotatably mounted to a common rotation axis rod such that as the chains are rotated the respective chains reverse positions with one chain at the vertical lower, contacting position and the other in the raised vertical position); 
impacting the at least one impactor on the underlying surface in the first configuration ([0092] and [0094]); and, 
measuring the impacting using at least one sensor ([0005], [0168] and [0173]-[0174]).”  

As to claim 15, Mazzeo teaches “[t]he method according to claim 14, wherein moving is effectuated by at least one of an actuator and a bouncing force from the impacting ([0094]).”  

As to claim 16, Mazzeo teaches “[t]he method according to claim 14, further comprising automatically raising and/or lowering at least one of the at least one impactor and the at least one sensor to a desired distance above the underlying surface during scanning using at least one elevation actuator (FIG. 35 block 3504; FIG. 38 movable subsystem 3802).”

As to claim 17, Mazzeo teaches “[t]he method according to claim 14, wherein the at least one impactor is a plurality of impactors which operate on a preset delay to, in combination, achieve a desired pulse repetition frequency of the integrated rapid infrastructure monitoring system (FIG. 17 depicting two flexible chains 1702 diametrically opposed and rotatably mounted to a common rotation axis rod such that as the chains are rotated the respective chains reverse positions at a regular interval determined by the diametric opposition on the axis rod).”  

As to claim 18, Mazzeo teaches “[t]he method according to claim 14, wherein the at least one sensor is used to collect at least one of mechanical wave data (FIG. 38 sensor 3810, [0168]), electromagnetic wave data, imaging data and position data.” 

As to claim 19, Mazzeo teaches “[t]he method according to claim 18, wherein two or more of mechanical wave, electromagnetic wave, image and position data collection occurs simultaneously ([0174]).” 

As to claim 20, Mazzeo teaches “[t]he method according to claim 14, further comprising adjusting the rate of impacting by performing at least one of: 
increasing or decreasing the velocity of the integrated rapid infrastructure monitoring system (FIG. 35 block 3502, [0159]); 
modifying the number of impactors; and, 
modifying the configuration of the at least one impactor on a wheel to which the at least one impactor is attached.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo as applied to claim 1 in view of Zhang (US 2020/0096481 A1).

As to claim 2, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1,” and further teaches that the connection between the actuator and the impactor is flexible ([0091] and [0093]) and furthermore that the support for the impactor elements may be rubber ([0112]), but does not expressly teach “a high elastic cable or wire connecting each at least one actuator to each at least one impactor.” 
Zhang discloses an impact echo apparatus including a high elastic cable or wire (FIGS. 2 and 3 elastic connector 13, [0030] and [0038]) connecting each at least one actuator (FIGS. 2 and 3 fixator 115 and adjustment bolt 116) to each at least one impactor (FIGS. 2 and 3 impact source 12, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Zhang’s teaching of using an elastic cable between an actuator and an impactor with the apparatus disclosed by Mazzeo such that the rotating contact elements such as links or balls ([0095]) are connected to the actuator by an elastic cable.  The motivation would have been to improve the measured impact response by insulating against external vibration as suggested by Mazzeo’s disclosed use of elastic material (tire rubber) as a connection between contact elements and the actuating assembly (trailer) (see Mazzeo [0094] and [0112]). 

Claims 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo.

As to claim 7, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 5,” but does not expressly teach “wherein the DC motor has at least 1000 RPM speed.”  
DC motor speeds of 1000 rpm or greater are well-known in the art as evidenced by Brouwer (US 2021/0293306 A1) (paragraph [0002] explaining that 6000 rpm is a characteristic speed of low-voltage DC motors) and Blanckaert (US 2021/0196409 A1) (paragraph [0090] explaining that brushless DC motors work well in a broad range of speeds from 0-20,000 rpm).  It would have therefore been obvious to one of ordinary skill in the art before the effective filing date, to have configured Mazzeo’s apparatus such that the DC motor has at least 1000 rpm speed as generally known in the art of DC motor actuation.

As to claim 11, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1, further comprising an automatic height-adjustable system (FIG. 35 blocks 3504 and 3508, [0159] trailer and/or acoustic exciters raised or lowered while vehicle is in motion) with a frame (FIG. 17 trailer 1700 includes frame elements)” “configured to raise and/or lower the frame relative to the underlying surface ([0159] trailer and/or acoustic exciters raised or lowered while vehicle is in motion (Examiner notes that raising trailer frame and/or exciters entails mechanical connectivity of the raising/lowering actuation)).”  
Mazzeo does not expressly disclose “at least one elevation actuator operatively connected to the frame by at least one frame element.”  However, in view of Mazzeo’s disclosure of a height-adjustable system in which the frame (frame of trailer and/or frame supporting exciters) is raised and lowered, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented an actuator in contact with or otherwise connected to the frame as a necessary means for implementing the disclosed raising and lowering actuation.

As to claim 13, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 11, further comprising” “automatically controlling the at least one elevation actuator to raise and/or lower the frame to a desired distance from the underlying surface during integrated rapid infrastructure monitoring system movement (FIG. 35 blocks 3504 (lowering to desired measurement position once the vehicle achieves a desired speed in block 3502) and 3508 (raising to desired post-measurement position once the measurement is complete), [0159] trailer and/or acoustic exciters raised or lowered to and from desired measuring position in a controlled manner prior to reaching measuring position and following completion of measurement).” 
Mazzeo does not expressly disclose “at least one controller” for automatically controlling the at least one elevation actuator to raise and/or lower the frame to a desired distance from the underlying surface during integrated rapid infrastructure monitoring system movement.  However, in view of Mazzeo’s disclosure of a height-adjustable system in which the frame (frame of trailer and/or frame supporting exciters) is raised and lowered in a controlled manner (i.e., to a measurement level when the vehicle achieves a desired speed and/or reaches the intended measurement position and to a post-measurement level upon completion of measurement), it would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented a controller of some form as a necessary means for the disclosed controlled raising and lowering actuation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo in view of Doy (US 2021/0310202 A1).

As to claim 12, Mazzeo teaches “[t]he integrated rapid infrastructure monitoring system according to claim 1,” but does not teach “at least one distance sensor for sensing distance of the frame from the underlying surface.” 
Doy discloses a system for controlling operational depth of a rotor machine having a moving frame that operates with respect to an underlying surface and includes at least one distance sensor for sensing distance of a frame from an underlying surface (FIGS. 1 and 2 image sensors 140 and sonic sensors 142, [0039]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Doy’s disclosed distance sensor(s) for sensing the distance of a frame from an underlying surface with the apparatus disclosed by Mazzeo.  The motivation would have been to aid in determining and potentially adjusting the height of the frame with respect to the underlying surface to optimize the operative relation between measurement components on the frame and the underlying surface as suggested by Mazzeo’s disclosure of raising and lowering the frame with respect to the surface during and following measurement and as further suggested by Doy’s use of the distance measurement to adjust the operative distance between the milling machine and surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863